Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21, 32-33, 35, 37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2016/0290391 (Hill) in view of US Pub 2005/0084361 (Fly).
Regarding claim 16, Hill discloses for securing a pivoting bolt to a utility vehicle frame, on which in a mounted state, a utility vehicle link element is mounted pivotally, comprising: a sleeve element 300 configured to receive the pivoting bolt 416, wherein a collar region 324 on the sleeve element 300 is configured such that, in a mounted state, the collar region 324 interacts in a form-fitting manner with a vehicle-frame-side engagement region that includes a protrusion 212, in order to avoid twisting of the 
Regarding claim 17, both Hill and Fly disclose that the sleeve element 300 (in Hill, see Figs 22-23) and 16 (in Fly, see Figs 5-8) has a cylindrical outer lateral surface.
Regarding claim 18-21 and 32-33 and 37, Hill discloses that the collar region 324 has a section 328 in the form of a chord of a circle for forming form fitting surfaces which in the mounted state, interact in the pivoting direction in a form-fitting manner with the vehicle-frame-side protrusion. It is noted that Hill discloses that the indexing feature 210 and it corresponding complementary indexing feature 328 can be any size, shape, and configuration, without limitation (See Para [0041-0042, 0051-0053]) and therefore it would be obvious to one having ordinary skill in the art to choose the indexing features of Hill to have any of the ratios of claims 19-21 and 33 or shapes of claims 37.
Regarding claim 35, Hill discloses an adapter element/lug 132 which is configured such that, in the mounted state, the adapter element includes the vehicle-frame-side protrusion 212.
Regarding claim 40, Hill discloses that the adapter element/lug 132 and the sleeve element 300 are configured such that the adapter element and the sleeve element end flush with each other.  (See Fig 24).
Allowable Subject Matter
Claims 23-31, 36 and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/13/2021 have been fully considered but they are not persuasive.
 Regarding claim 16, the Applicant argues that the Hill reference is non-analogous art because the Applicant states that Hill is unrelated to a utility vehicle frame.    
The Examiner respectfully disagrees.  The claim is only directed to the sub-combination of a system and not the combination of a system including a utility vehicle frame.  The Applicant is claiming a system for securing a pivoting bolt.  The Hill reference also claims a system for securing a pivoting bolt.  The recitation in claim 16 states that the pivoting bolt is for a utility vehicle frame. The utility vehicle frame has not been positively claimed. The phrase “for a utility vehicle frame” in the preamble is a functional recitation and not given patentable weight because it is narrative in form.   In addition, the utility vehicle frame (recited only in the preamble) has not been given patentable weight, because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for .  Kropa v. Robie, 88 USPQ 478 (CCPA 1951). Further, the aircraft in Hill, as broadly defined, is a utility vehicle (i.e. a FedEx aircraft).
The Applicant further argues that Hill does not disclose a collar region that interacts in a form-fitting manner with a vehicle-frame-side-engagement region that includes a protrusion.
The Examiner respectfully disagrees.  The “vehicle-frame-side engagement region” is a broad term.  “A region” is not specific in addressing the amount of area it encompasses. The claims do not specifically recite that the region is engaged with, attached to, or is an integral part of the utility vehicle frame.  As broadly interpreted, the “vehicle-frame side engagement region” in Hill is the side/region that faces at least a portion of the frame/strut 110/140 and engages the collar 324.  By looking at Hill at Fig 24, the surface that includes the protrusion 210/212 is the vehicle-frame side engagement region.
  In the third argument, the Applicant argues that one would not be motivated to combine the disclosure of Fly to the disclosure of Hill.
The Examiner respectfully disagrees.  The test for non-analogous art is 1) whether the art is within the field of the inventor’s endeavor and 2) whether it is reasonably pertinent to the problem with which the inventor was involved.  In re Wood, 599 F.2d 1032, 1036, 202 USPQ 171, 174 (CCPA 1979).  The Hill reference relates to clamping a structure of an aircraft at a wing.  Fly is involved with alignment pins and fasteners that clamps structures in various directions. A reference is reasonably pertinent if, even though it may be in a different field of endeavor, it logically would have commended itself to an inventor’s attention in considering his problem because of the .  In re Clay, 966 F.2d 656, 659, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to search in the art of fasteners to provide an appropriate fastener which allows for better and easier alignment of the shaft, sleeve and the side wall in Hill.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616